PER CURIAM.
The defendant, Walter S. Lamldn, an attorney duly licensed to practice in the courts of the state of Oregon, is accused of professional misconduct. A trial was had before the trial committee of the Oregon State Bar which resulted in a finding of professional misconduct and a recommendation to the Board of Governors of the Oregon State Bar that Walter S. Lamkin be permanently disbarred.
The Board of Governors of the Oregon State Bar adopted the recommendation of the trial committee, and recommends to this court that the recommendation of the trial committee be adopted.
*166We have reviewed the record in this canse and agree fully with the recommendation of the Board of Governors.
The defendant is, therefore, permanently disbarred.